Citation Nr: 1014493	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  05-09 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUE

Entitlement to service connection for numbness of the legs, 
bilaterally, claimed as secondary to service-connected 
mechanical lower back pain with lumbar spondylosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. A. Rein, Counsel



INTRODUCTION

The Veteran had active military service from May 1983 to June 
1999.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

In the Veteran's March 2005 substantive appeal, he requested 
a hearing before a member of the Board at a local RO.  
However, the Veteran resides in Germany.  He was informed by 
the RO in an April 2005 letter and a January 2010 letter that 
VA does not have the facilities to conduct hearings outside 
of the Continental United States.  He was advised that he 
could submit a sworn statement to the American Embassy or 
Consulate.  In addition, he was advised that if he were 
planning a trip to the United States in the near future, to 
advise the RO and they would attempt to schedule the Veteran 
for a local hearing, either before the Board or RO personnel.  
To date, no response has been received from the Veteran or 
his representative.  In this case, the Board finds that the 
Veteran's request for a hearing has been withdrawn and the 
Board will proceed with adjudication of his claim.

The RO last furnished the Veteran a supplemental statement of 
the case (SSOC) relative to the issue here on appeal in March 
2006.  Thereafter, additional medical evidence was added to 
the claims file, prior to certification of the appeal in 
February 2010.  The Board has reviewed the additional 
evidence, consisting of a November 2008 orthopedic 
examination report, and finds that it is not "pertinent" to 
the matter currently at issue inasmuch as it does not contain 
any meaningful information that bears on the question of 
whether there is a nexus between numbness of the legs, 
bilaterally, and the Veteran's period of active military 
service or his service-connected low back disability.  
Accordingly, there is no need to return the case to the 
agency of original jurisdiction (AOJ) for preparation of 
another SSOC.  See 38 C.F.R. § 19.31 (2009).

Lastly, the Board notes that in a May 2008 letter, the 
Veteran stated that he never claimed numbness with his legs, 
clarifying that his problem all along has been only with his 
lower back pain.  In a June 2008 letter, the RO noted this 
statement and requested the Veteran to advise if he was no 
longer interested in pursuing compensation for bilateral leg 
numbness by submitting a statement saying he withdrew his 
appeal.  However, no response was received from the Veteran.  
The Board finds that the claim has not been withdrawn and 
will continue with adjudication of this matter.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The only medical opinion to address the etiology of any 
current neurological manifestations preponderates against a 
finding of any relationship with the Veteran's service 
connected mechanical lower back pain with lumbar spondylosis.  


CONCLUSION OF LAW

The criteria for service connection for numbness of the legs, 
bilaterally, claimed as secondary to service-connected 
mechanical lower back pain with lumbar spondylosis, are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 
5126 (West 2002 & Supp. 2009) includes enhanced duties to 
notify and assist claimants for VA benefits. VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction.  Id; Pelegrini, 18 
Vet. App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, a February 2004 pre-rating letter provided 
notice to the Veteran of the evidence and information needed 
to substantiate his claim for service connection on appeal.  
This letter also informed the Veteran of what information and 
evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The letter 
further requested that the Veteran submit any additional 
information or evidence in his possession that pertained to 
his claim.  The December 2004 RO rating decision reflects the 
initial adjudication of the claim for service connection for 
numbness of the legs, bilaterally, claimed as secondary to 
service-connected mechanical lower back pain with lumbar 
spondylosis.  Hence, the February 2004 letter-which meets all 
four of Pelegrini's content of notice requirement- also meets 
the VCAA's timing of notice requirement.

While the Veteran was not provided information regarding 
disability ratings and effective dates until a March 2006 
notice letter, on these facts, such omission is not shown to 
prejudice the Veteran.  As the Board's decision herein denies 
the claim for service connection on appeal, no disability 
rating or effective date is being, or is to be, assigned.  
Hence, there is no possibility of prejudice to the Veteran 
under the notice requirements of Dingess/Hartman. 

Additionally, the record also reflects that VA has made 
reasonable efforts to obtain or to assist in obtaining all 
relevant records pertinent to the matter on appeal. Pertinent 
medical evidence of record includes the Veteran's service 
treatment records and the reports of foreign VA examinations 
reports.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
Veteran as well as by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate the claims herein decided, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any claim(s).  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters herein 
decided, at this juncture. See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  Such permits a grant of 
service connection not only for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
38 C.F.R. § 3.310(b).

Initially, the Board points out that a review of the 
Veteran's service treatment records reveals no complaints, 
findings, symptoms, or diagnosis of numbness of the legs, 
bilaterally.  The first objective medical evidence that the 
Veteran had neurological manifestations, diagnosed as 
sensitive radiculopathy, was indicated in a July 2004 
orthopedic examination, more than 5 years after discharge 
from service.  See Maxson v. Gober, 230 F.3f 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In 
addition, there is no competent medical evidence that relates 
the Veteran's currently diagnosed polyneuropathy directly to 
his service.  Moreover, the Veteran does not contend such a 
relationship.  In light of the above, the Board finds that 
service connection for a numbness of the legs, bilaterally, 
on a direct basis is not warranted.  See 38 C.F.R. § 3.303 
(2009).  

In this case, the Veteran contends that he has a numbness of 
the legs, bilaterally, that is related to his service-
connected low back disability. 

A June 2003 orthopedic examination report reflects that the 
Veteran complained of pain when bending over without having 
the knees bent.  This would lead to  bilateral pain shooting 
through the legs down to the ankle level.  Prolonged sitting 
or bending provokes also numbing in the legs.  He has no 
lumbar pain increase when coughing, sneezing or defecating.  
Bladder and bowel movements are still under control.  The 
diagnosis was lumbar spondylosis resulting in predominately 
moderate limitation of motion and function and recurrent pain 
on use, but without signs of radiculopathy.  

In a January 2004 letter, the Veteran stated that the 
numbness in his legs due to his lower back condition was 
steadily worsening.  

A July 2004 orthopedic examination report reflects that the 
Veteran underwent an MRI that revealed protrusion of the 
intervertebral disc "BWK" 12/L1, L3/4 as well as L4/5, 
subligamentous intervertebral disc prolapse of the 
mediolateral L5/S1.  The diagnosis was subligamentous 
intervertebral disc episode L5/S1 of the right with sensitive 
radiculopathy without motoric malfunctions and restriction of 
bending movements of the trunk.  Protrusion of intervertebral 
disc "BWK" 12/L1, L3-5.  

In the Veteran's March 2005 substantive appeal, he stated 
that he has two bulged disks in his lower back and that the 
numbness in his legs comes from the nerves in his lower back 
that are constricted.  He indicated that he was quoting from 
the doctor who performed the MRIs for the July 2004 
orthopedic examination.  

A September 2005 neurological examination report reflects 
that the Veteran complained of a permanent vibration ("like 
a cell phone") that has existed in the area of both hips and 
upper leg till down the knee for two years.  This perception 
especially exists when lying down in a soft bed.  The request 
according to the existence of feelings of numbness are 
negated.  The request according to the existence of a 
mictional, sexual, and rectum dysfunction is negated as well.  
The assessment was that from a neurophysiologic point of 
view, a sensitive polyneuropathy exists.  The summary by the 
examiner was that the Veteran's quoted paraesthesia in terms 
of the "vibration compared to a cell phone" in the area of 
both hips and upper leg do not find a neurological 
explanation.  From a neurological point of view, a light 
distal-symmetrical-sensitive polyneuropathy exists, 
clinically with the weakening of the vibration aesthesia on 
both lower extremities, distal accentuated as well as 
neurophysiologic.  The examiner opined that from a 
neurological point of view, there is no evidence of a 
connection between a lumbar spondylosis with chronically 
recurring back pain and the objectively provable distal 
symmetrical-sensitive polyneuropathy.  

After carefully considering the pertinent evidence, to 
include the Veteran's assertions, the Board finds that the 
preponderance of the evidence weighs against the claim.

In this regard, the only medical opinion to address the 
etiology of the Veteran's complaints of numbness of the legs, 
bilaterally, weighs against the claim.  As indicated above, 
the September 2005 examiner concluded that the Veteran's 
complaints of a "vibration compared to a cell phone" in the 
area of both hips and upper leg did not result in a 
neurological explanation.  He further opined, essentially, 
that while a light distal-symmetrical-sensitive 
polyneuropathy exists, there is no evidence of any type of 
relationship to the Veteran's service-connected lumbar 
spondylosis.  In short, the probative medical evidence of 
record establishes that the Veteran's complaints pertaining 
to his legs did not result in a neurological diagnosis and 
that while the Veteran has a light distal-symmetrical-
sensitive polyneuropathy, such condition is not caused or 
aggravated the Veteran's service- connected mechanical lower 
back pain with lumbar spondylosis.  

The Board finds that the September 2005 examiner's opinion 
constitutes probative evidence on the medical nexus question-
based as it was on review of the Veteran's documented medical 
history and assertions as well as physical examination.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri 
v. Brown, 4 Vet. App. 467, 470-471 (1993).  Significantly, 
neither the Veteran nor his representative has presented or 
identified any contrary medical opinion that would, in fact, 
support the claim for secondary service connection.  The 
Board also points out that VA adjudicators are not free to 
ignore or disregard the medical conclusions of a VA 
physician, and are not permitted to substitute their own 
judgment on a medical matter.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 
(1991).

In addition to the medical evidence, the Board has carefully 
considered the written statements of the Veteran indicating 
that he has numbness of the legs, bilaterally related to his 
service-connected low back disability.  The Board notes that 
a layperson is competent to report on matters observed or 
within his or her personal knowledge.  See Layno v. Brown, 6 
Vet. App. 465, 470 (1994).  However, the matter of etiology 
(or medical relationship) upon which this case turns is a 
matter within the province of trained medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As a 
layperson, he is not shown to have appropriate medical 
training and expertise to competently render a probative 
(i.e., persuasive) opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"). 
Hence, his lay assertions in this regard have no probative 
value.

Under these circumstances, the Board finds that the claim for 
service connection for numbness of the legs, bilaterally, 
claimed as secondary to service-connected mechanical lower 
back pain with lumbar spondylosis, must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinki, 1 
Vet. App. 49, 53-56 (1990).




ORDER

Service connection for numbness of the legs, bilaterally, 
claimed as secondary to service-connected mechanical lower 
back pain with lumbar spondylosis, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


